PRICE, Presiding Judge
(dissenting).
In view of the petitioner’s right to file a subsequent application in the Montgomery Circuit Court, I would grant the State’s motion, and dismiss the petition without prejudice.
Extension of Opinion
CATES, Judge.
On July 10, 1964, the State answered Bice’s application stating that Bice had taken no further steps either to make the jurisdictional claim of poverty under Act No. 525, Laws 1963, p. 1129, September 16, 1963, or under Code'1940, T. 15, § 369. ' •
Moreover, it has been suggested that Bice has escaped and fled the State.
The application is
Dismissed.